Case 1:14-cr-20888-RNS Document 54 Entered on FLSD Docket 08/07/2020 Page 1 of 2



                            United States District Court
                                      for the
                            Southern District of Florida

   United States of America,             )
   Plaintiff                             )
                                           Criminal Case No. 14-20888-CR-
                                         )
                                           Scola
   v.                                    )
                                         )
   Luis Ramirez Gonzalez,                )
   Defendant.                            )
        Order Denying Defendant’s Motion for Compassionate Release
         Now before the Court is the Defendant Luis Ramirez Gonzalez’s motion for
  compassionate release. For the reasons set forth below, the Court denies
  Gonzalez’s motion (ECF No. 50).
         Gonzalez pled guilty to conspiracy to commit an offense against the United
  States, bank robbery, and brandishing a firearm in furtherance of a crime of
  violence. (ECF No. 50 at 1.) The Court sentenced Gonzalez to 120 months for his
  crimes. Since he was arrested on November 24, 2014, he has served 69 months
  out of the 120-month sentence or about 58% of his sentence. (ECF No. 5.)
         Now, Gonzalez files a motion for compassionate release citing his increased
  risk of severe illness due to his serious medical conditions and the coronavirus
  pandemic. Gonzalez argues that his circumstances constitute “extraordinary
  and compelling reason[s]” for his release under § 2582(c)(1)(A). Gonzalez alleges
  that he suffers from severe asthma and that he takes medication four to six times
  per day to treat his condition. (ECF No. 50 at 4-5.) He was hospitalized for his
  asthma six years ago, but his condition has been stable since. (ECF No. 53 at
  13.) The Court need not decide whether his asthma constitutes extraordinary
  and compelling reasons because release is inappropriate in this case. Gonzalez
  poses a danger to society, and the § 3553 factors weigh heavily against his
  release.
         Gonzalez remains a danger to the community and the § 3553 factors weigh
  heavily against his release. Under the relevant Sentencing Guidelines Policy
  Statement, the Court “may reduce a term of imprisonment . . . if, after
  considering the factors set forth in 18 U.S.C. § 3553(a), to the extent they are
  applicable, the court determines that . . . extraordinary and compelling reasons
  warrant a reduction.” § 1B1.13. The Court must also find that the defendant “is
  not a danger to the safety of any other person or to the community, as provided
  in 18 U.S.C. § 3142(g).” Id. at policy stmt. Here, Gonzalez is a repeat offender
Case 1:14-cr-20888-RNS Document 54 Entered on FLSD Docket 08/07/2020 Page 2 of 2



  who has committed a number of bank robberies. His crimes are violent. In 2010,
  he passed a note to a teller in which he threatened to shoot a bank employee in
  the head if she refused to give him money. (ECF No. 53 at 13-14.) A few years
  later, he committed several additional bank robberies while he was on supervised
  release for his 2010 bank robbery. (Id. at 14.) In this string of robberies, his
  behavior escalated from passing demand notes to brandishing a gun. (Id.) That
  he was committing crimes while on supervised release demonstrates that he may
  not respect the law upon his second release, and due to his pattern of dangerous
  criminal activity, this Court cannot find that he is no longer a danger to the
  community. Moreover, the applicable 18 U.S.C. § 3553(a) factors—such as the
  nature and circumstances of the offense, the history and characteristics of the
  offender, the need to ensure adequate punishment, deterrence, and community
  protection—do not warrant Gonzalez’s release. Therefore, Gonzalez’s motion is
  denied (ECF No. 50).

        Done and ordered at Miami, Florida, on August 7, 2020.

                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
